[Cite as State v. Harsh, 2022-Ohio-1962.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                      MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 29337
                                                   :
 v.                                                :   Trial Court Case No. 2021-CR-859
                                                   :
 ROBERT T. HARSH                                   :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                              OPINION

                               Rendered on the 10th day of June, 2022.

                                              ...........

MATHIAS H. HECK, JR., by ELIZABETH A. ELLIS, Atty. Reg. No. 0074332, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

DAVID J. FIERST, Atty. Reg. No. 0043954, 10286 Clyo Road, Dayton, Ohio 45458
     Attorney for Defendant-Appellant

                                            .............
                                                                                        -2-



DONOVAN, J.

      {¶ 1} Defendant-appellant Robert T. Harsh appeals his conviction for aggravated

possession of drugs, in violation of R.C. 2925.11(A), a felony of the fifth degree. Harsh

filed a timely notice of appeal on December 16, 2021.

      {¶ 2} On April 9, 2021, Harsh was indicted for one count aggravated possession

of drugs (methamphetamine). At his arraignment on May 25, 2021, Harsh stood mute,

and the trial court entered a plea of not guilty on his behalf. On July 14, 2021, Harsh

filed a motion for intervention in lieu of conviction (ILC). The trial court scheduled a

hearing on the ILC report for August 4, 2021.       Harsh has not provided us with the

transcript of the ILC hearing or the ILC report. The trial court specifically stated in its

judgment entry that Harsh had waived a presentence investigation and that an ILC report

had been completed in which Harsh was not granted ILC supervision.

      {¶ 3} On August 3, 2021, Harsh filed a plea of not guilty by reason of insanity and

a motion for an evaluation of his mental competency. On August 5, 2021, the trial court

issued an order for a mental competency evaluation and sanity evaluation for Harsh. On

September 23, 2021, the trial court issued an order for an in-patient competency and

sanity evaluation of Harsh, and a hearing with respect to the evaluations was scheduled

for November 24, 2021.

      {¶ 4} Just prior to the forensic hearing on November 24, 2021, the State offered

Harsh a plea deal that if he pled guilty to the charged offense, the State would recommend

that he be sentenced to six months of imprisonment, to be served concurrently with a

sentence for separate convictions in Warren County, thereby resulting in the same
                                                                                            -3-


release date from prison.1 Appointed counsel attempted to discuss the plea deal with

Harsh, who then informed the trial court that he wanted to fire his counsel.

       {¶ 5} Harsh initially accepted the deal offered by the State to plead guilty to

aggravated possession of drugs. When the trial court informed Harsh that it intended to

sentence him according to the terms of the plea deal, Harsh withdrew his motion for a

competency hearing, and the trial court proceeded to the Crim.R. 11 plea colloquy.

However, when the trial court advised Harsh that a guilty plea was a complete admission

of guilt and that, by entering such a plea, he gave up his right to contest any pretrial

rulings, Harsh claimed he was innocent and refused to plead guilty. Harsh also claimed

that his appointed counsel had failed to obtain and provide relevant discovery to him.

Based upon Harsh’s statements, the trial court decided not to continue and concluded the

unsuccessful plea hearing.      After the hearing, appointed counsel filed a motion to

withdraw from further representation of Harsh, which the trial court granted.             New

counsel was appointed for Harsh on November 24, 2021.

       {¶ 6} On December 8, 2021, Harsh’s newly appointed counsel advised the trial

court that Harsh wanted to plead guilty pursuant to the original plea agreement offered

by the State.    The trial court personally addressed Harsh, who stated that he had



1 Records from Warren County establish that on October 10, 2021, Harsh was convicted
of one count of failure to comply with the order or signal of a police officer, a felony of the
third degree, and one count obstructing official business, a felony of the fifth degree. See
Warren C.P. Case No. 2021-CR-38095. Harsh was sentenced to two years in prison for
failure to comply and to six months for obstructing official business. The trial court
ordered the sentences to be served consecutively for an aggregate sentence of two and
one-half years in prison. Under established law, we may take judicial notice of records
and judicial opinions that can be accessed on the Internet. Worthington v. Admr., BWC.,
2021-Ohio-978, 169 N.E.3d 735, ¶ 11, fn. 2 (2d Dist.)
                                                                                             -4-


discussed the plea deal at length with his attorney and wished to move forward with his

guilty plea.

          {¶ 7} The trial court conducted a thorough plea hearing pursuant to Crim.R.

11(C)(2). The trial court personally addressed Harsh, verified that he was a citizen of

the United States, that he could read and understand English, and that he could

understand the plea form. The trial court advised Harsh of the maximum penalties he

faced as a result of pleading guilty to the aggravated possession offense. The trial court

informed Harsh of the potential for post-release control sanctions and the potential

suspension of his driver’s license. The trial court also advised Harsh that while he was

eligible for community control sanctions, the trial court was not going to impose

community control based upon the terms of the plea agreement offered by the State.

          {¶ 8} The trial court reviewed all of the constitutional rights that Harsh was waiving

by entering a guilty plea, and Harsh affirmatively stated that he understood and was

voluntarily pleading guilty. Before Harsh signed the plea form, the trial court confirmed

that he understood the charge to which he was pleading guilty and that he admitted to

the truth of the facts as alleged by the State.         Harsh responded affirmatively in all

respects. Thereafter, the trial court found that Harsh had entered his guilty plea in a

knowing, intelligent, and voluntary fashion and accepted his plea. As previously stated,

Harsh waived his right to a PSI report, and the trial court sentenced him to six months in

prison for aggravated possession of drugs, to be served concurrently to his sentence in

Warren C.P. No. 2021-CR-38095. The trial court also granted Harsh 21 days of jail time

credit.
                                                                                         -5-


      {¶ 9} Harsh appeals, raising one assignment of error:

      THE TRIAL COURT DID NOT ESTABLISH ON THE RECORD [THAT]

      APPELLANT ROBERT HARSH POSSESSED THE MENTAL CAPACITY

      TO     UNDERSTAND         THE     PROCESS         OF    KNOWINGLY         AND

      VOLUNTARILY WAIVING HIS CONSTITUTIONAL RIGHTS.

      {¶ 10} Harsh contends that his guilty plea was not knowing, intelligent, and

voluntary because the trial court failed to resolve his pretrial competency and sanity

motions and his plea of not guilty by reason of insanity (NGRI).

                                          Plea Hearing

      {¶ 11} “Due process requires that a defendant's plea be knowing, intelligent, and

voluntary,” and compliance with Crim.R. 11(C) ensures the constitutional mandate is

followed. State v. Brown, 2d Dist. Montgomery No. 28966, 2021-Ohio-2327, ¶ 8, citing

Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969).

      {¶ 12} Crim.R. 11(C)(2) dictates that a trial court may not accept a guilty plea

without personally addressing the defendant and:

      (a) Determining that the defendant is making the plea voluntarily, with

      understanding of the nature of the charges and of the maximum penalty

      involved, and if applicable, that the defendant is not eligible for probation or

      for the imposition of community control sanctions at the sentencing hearing.

      (b) Informing the defendant of and determining that the defendant

      understands the effect of the plea of guilty or no contest, and that the court,

      upon acceptance of the plea, may proceed with judgment and sentence.
                                                                                           -6-


       (c) Informing the defendant and determining that the defendant understands

       that by the plea the defendant is waiving the rights to jury trial, to confront

       witnesses against him or her, to have compulsory process for obtaining

       witnesses in the defendant's favor, and to require the state to prove the

       defendant's guilt beyond a reasonable doubt at a trial at which the defendant

       cannot be compelled to testify against himself or herself.

Crim.R. 11(C)(2)(a)-(c).

       {¶ 13} Strict compliance with the constitutional advisements is necessary to

demonstrate that the plea is consistent with due process. Brown at ¶ 9. “When a trial

court fails to explain the constitutional rights that a defendant waives by pleading guilty or

no contest, we presume that the plea was entered involuntarily and unknowingly, and no

showing of prejudice is required.” State v. Massie, 2d Dist. Clark No. 2020-CA-50, 2021-

Ohio-3376, ¶ 10, citing State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d

462, ¶ 31.

       {¶ 14} Conversely, a trial court must substantially comply with the notifications of

non-constitutional rights contained in Crim.R. 11(C)(2)(a) and (b), and prejudice must be

shown before a plea will be vacated. State v. Easter, 2016-Ohio-7798, 74 N.E.3d 760,

¶ 8 (2d Dist.).     “ ‘Substantial compliance means that under the totality of the

circumstances the defendant subjectively understands the implications of his plea and

the rights he is waiving.’ ” State v. Thomas, 2d Dist. Montgomery No. 26907, 2017-Ohio-

5501, ¶ 37, quoting State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990).

       {¶ 15} “Furthermore, when non-constitutional rights are at issue, a defendant who
                                                                                       -7-


challenges his guilty plea on the basis that it was not knowingly, intelligently, and

voluntarily made generally must show a prejudicial effect.” State v. Jennings, 2d Dist.

Clark No. 2013-CA-60, 2014-Ohio-2307, ¶ 7, citing State v. Veney, 120 Ohio St.3d 176,

2008-Ohio-5200, 897 N.E.2d 621, ¶ 17. “Prejudice in this context means that the plea

would otherwise not have been entered.” Id.

      {¶ 16} The record establishes that the trial court conducted a thorough plea

hearing pursuant to Crim.R. 11(C)(2). The trial court personally addressed Harsh and

verified that he was a citizen of the United States, that he could read and understand

English, and that he could understand the plea form. The trial court advised Harsh of

the maximum penalties he faced as a result of pleading guilty. The trial court informed

Harsh of the potential for post-release control sanctions and the potential suspension of

his driver’s license for a period of at least six months to a maximum of five years. The

trial court also advised Harsh that, although he was eligible for community control

sanctions, the trial court was not going to impose community control based upon the terms

of the plea agreement offered by the State.

      {¶ 17} Furthermore, the trial court reviewed all of the constitutional rights that

Harsh was waiving by entering a guilty plea, and Harsh affirmatively stated that he

understood and was voluntarily pleading guilty. Those constitutional rights included:

Harsh’s right to a jury composed of 12 people, that the State prove him guilty beyond a

reasonable doubt, his right to confront witnesses against him, his right to compulsory

process, and his right to not testify on his own behalf.   Before Harsh signed the plea

form, the trial court confirmed that he understood the charge to which he was pleading
                                                                                           -8-


guilty and that he admitted the truth of the facts alleged by the State. The trial court also

advised him that, by pleading guilty, he was making a complete admission of his guilt,

which Harsh stated that he understood. The record establishes that Harsh responded

affirmatively to the trial court’s inquiries in all respects.   Significantly, the trial court

informed him that he was waiving the right to appeal any pretrial rulings by pleading guilty,

which Harsh also acknowledged. Thereafter, the trial court found that Harsh had entered

his guilty plea in a knowing, intelligent, and voluntary fashion and accepted his guilty plea.

                                       Competency/Sanity

       {¶ 18} Initially, we note that Harsh waived his competency/sanity arguments

because his “guilty plea constituted an implied admission of sanity, and the trial court's

acceptance of the plea was an affirmation of its belief in [his] sanity.” State v. Pepper, 2d

Dist. Miami No. 2013-CA-6, 2014-Ohio-3841, ¶ 6, citing State v. Fore, 18 Ohio App.2d

264, 248 N.E.2d 633 (4th Dist.1969). Therefore, “issues of competency as they relate

to a defense to criminal charges are waived by a plea of guilty.” State v. Denton, 2d Dist.

Montgomery No. 11376, 1989 WL 159195, *6 (Dec. 29, 1989). “Pleas of guilty or nolo

contendere waive all issues of fact and allow the court to go forward on the basis of the

record, resting on the presumption of competence created by the law.” Id.

       {¶ 19} In support of his argument that his guilty plea was not knowing, intelligent,

and voluntary because the trial court failed to resolve his pretrial competency and sanity

motions and his plea of NGRI, Harsh cites our recent decision in State v. McElroy, 2d

Dist. Montgomery No. 28974, 2021-Ohio-4026.            In McElroy, the defendant filed an

appellate brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d
                                                                                         -9-


493 (1967), asserting that counsel could not identify any potentially meritorious

assignments of error. Prior to McElroy’s plea, the trial court had ordered two competency

evaluations, both of which opined that he was competent to stand trial. Thus, the trial

court found that McElroy was competent, and the parties stipulated to the competency

evaluations at the plea hearing. Id. at ¶ 13. “Given the evidence before the trial court

in the two evaluations declaring McElroy competent, the stipulation to the report from both

parties, the presumption of competence found in R.C. 2945.37(G), and his answers in the

plea colloquy,” we found that there was no error in finding McElroy competent.          Id.

McElroy does not stand for the proposition that the trial court was required to resolve

Harsh’s pretrial competency and sanity motions and his plea of NGRI before finding that

his guilty plea was knowing, intelligent, and voluntary, and Harsh’s reliance on that case

is misplaced.

       {¶ 20} A defendant is presumed competent unless it is proven by a preponderance

of the evidence that, because of his present mental condition, he is incapable of

understanding the nature and objective of the proceedings against him or of assisting in

his own defense. R.C. 2945.37(G); see also State v. Saini, 2d Dist. Greene No. 2013-

CA-36, 2014-Ohio-5582, ¶ 16. In Dusky v. United States, 362 U.S. 402, 80 S.Ct. 788, 4

L.Ed.2d 824 (1960), the Supreme Court stated that the test for competency is whether

the defendant “has sufficient present ability to consult with his lawyer with a reasonable

degree of rational understanding and whether he has a rational as well as factual

understanding of the proceeding against him.”

       {¶ 21} In Harsh’s case, the record establishes that Harsh had a rational
                                                                                          -10-


understanding of the plea proceedings and the charge against him. Harsh consulted his

counsel frequently and asked the trial court thoughtful questions regarding the plea

proceedings. At no point during the plea hearing did Harsh indicate that he lacked the

capacity to understand the nature of the proceedings or the implications of his guilty plea.

We also note that Harsh had previously withdrawn his motion for a competency evaluation

at the first plea hearing on November 24, 2021. Our review of the plea-hearing transcript

reflects that Harsh's guilty plea was knowing, intelligent, and voluntary. As previously

stated, Harsh’s guilty plea constituted an implied admission of sanity, and the trial court's

acceptance of the plea was an affirmation of its belief in Harsh's sanity. Pepper at ¶ 6.

Finally, with regard to Harsh's competence to stand trial, “issues of competency as they

relate to a defense to criminal charges are waived by a plea of guilty.” Denton at *6.

       {¶ 22} Harsh’s sole assignment of error is overruled.

       {¶ 23} Harsh’s assignment having been overruled, the judgment of the trial court

is affirmed.

                                      .............



EPLEY, J. and LEWIS, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Elizabeth A. Ellis
David J. Fierst
Hon. Dennis J. Adkins